Citation Nr: 0611058	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-35 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bipolar disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded for lack of compliance by the RO 
with its duty-to-assist requirements.

VA has a duty to obtain Social Security Administration (SSA) 
records when it has actual notice that the veteran was 
receiving SSA benefits because SSA records may contain 
relevant evidence, including medical opinions on the etiology 
of a veteran's disability.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002).  Here, the veteran was awarded SSA 
disability benefits effective September 2002, however there 
are no SSA records in the veteran's case file. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Obtain a copy of the medical reports 
upon which the September 2002 Social 
Security Administration (SSA) decision 
was predicated.  If, after making 
reasonable efforts, any adequately 
identified records are not obtained, 
notify the veteran that those records 
have not been obtained by identifying the 
records; explaining the efforts made to 
obtain those records; and describing any 
further action to be taken with respect 
to the claim.

2.  Following completion of the above and 
any other development deemed appropriate 
by the RO, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes all pertinent law and 
regulations and be afforded the 
applicable time period in which to 
respond.

Thereafter, return the case to the Board, 
if in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






